PD-0197-15


                                   IN THE COURT OF CRIMINAL APPEALS


                                               AUSTIN, TEXAS


                                    JESSICA NICOLE NANCE, APPELLANT
                                                                                    RECEIVED IN
                                                     vs-                       COURT OF CRIMINAL APPEALS
                                      THE STATE OF TEXAS, APPELLEE
                                                                                         -1UN 05 2015
                                        APPEAL IN CAUSE NUMBER

                                                                                       AbelAcosJajClerk ,
                                                 CR1101695                                          rILcD \M
                                 IN THE COUNTY COURT AT LAW NO. 1 OF
                                                                                         COURT OF CRIMINAL APPEALS
                                                                                                  JUN 10 20;5
                                           HUNT COUNTY, TEXAS


               MOTION FOR STAY OF MANDATE PENDING APPLICATION FOR CERTIORARI                         ^uusta> Clerk
TO THE HONORABLE JUSTICES OF THE CRIMINAL COURT OF APPEALS


        Appellant Jessica Nance hereby move to stay the issuance of the mandate in the above

captioned action, pending the filing and disposition of a petition for a writ of certiorari. See. Fed. R. App.

P. 41 (b); 9th Cir. R. 41-1. As grounds for this motion defendant states as follows:


      (1) Under Federal Appellate Rule 41 (b) this Court may stay the mandate upon Motion if the

          moving party intends to file a petition for a writ of certiorari. The standards for issuance of a

          stay in such circumstances are not exacting. "Ordinarily...a party seeking a stay of the mandate

          following this Court's judgment need not demonstrate that exceptional circumstances justify a

          stay." Bryant v. Ford Motor Co., 886 F.2d 1526,1528-29 (9th Cir. 1989); see U.S. v. Pete, 525 F.
3d 844, 850 &n.9 (9th Cir. 2008); Campbell v. Wood, 20 F.3d 1050,1051 (9th Cir. 1994) (en

          banc). Indeed, it "is often the case" that "the appellate mandate is stayed while a party seeks

          certiorari from the Supreme Court. " Pete, 525 F. 3d at 850. Appellant's motion for stay of the

          mandate satisfies these standards. A petition for certiorari would not be frivolous.
      WHEREFORE, Defendants/Appellants respectfully but urgently , move the Court to stay

the issuance of mandate in this cause pending a ruling by the Supreme Court on

Defendants/Appellant's application for a writ of certiorari.




     JESSICA NICOLE NANCE APPELLANT/ PRO SE




                      CERTIFICATE OF SERVICE



The undersigned hereby certifies that a printed copy of this MOTION FOR STAY OF MANDATE

PENDING APPLICATION FOR CERTIORARI was sent to Jason A. Duff 2615 Lee Street Po box 11


Greenville, Texas 75043, State of Texas Jeffery Kovach 2500 Lee Street, Greenville, Texas

75401 and the Sixth Court of Appeals 100 north State Line Ave. Ste. 20 Texarkana, Texas

75501.




   J^6^3- aqjr\^_^ u (at [6
              JESSICA NICOLE NANCE/ APPELLANT/ PRO SE